Case 6:18-cv-01069-RBD-LRH Document 160 Filed 11/13/20 Page 1 of 2 PageID 3710




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

 JOHN DOE,

        Plaintiff,

 v.                                                   Case No. 6:18-cv-1069-Orl-37LRH

 ROLLINS COLLEGE,

        Defendant.



                                ORDER OF REFERRAL

        The parties move for a referral to U.S. Magistrate Judge Leslie Hoffman for a

 settlement conference. (Doc. 159 (“Motion”).) On review, the Court grants the Motion.

 See Local Rule 9.03(a).

        Accordingly, it is ORDERED AND ADJUDGED, the above-captioned case is

 REFERRED to U.S. Magistrate Judge Leslie R. Hoffman for a joint settlement conference.

 The parties are to contact Judge Hoffman’s chambers to schedule a mutually agreeable

 time and format for the conference.

        DONE AND ORDERED in Chambers in Orlando, Florida, on November 13, 2020.




                                             -1-
Case 6:18-cv-01069-RBD-LRH Document 160 Filed 11/13/20 Page 2 of 2 PageID 3711




 Copies to:
 Counsel of Record
 U.S. Magistrate Judge Leslie Hoffman




                                        -2-
